                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA,          )
                                   )
             Plaintiff,            )
                                   )
      vs.                          )
                                   )
                                                            Case No. 1:19-cv-04153
QUAD/GRAPHICS, INC., QLC MERGER    )
SUB, INC., and LSC COMMUNICATIONS, )
INC.,                              )
                                   )
             Defendants.           )
                                   )

                QUAD/GRAPHICS, INC. AND QLC MERGER SUB, INC.’S
                          ANSWER TO COMPLAINT

       Defendants Quad/Graphics, Inc. (“Quad”) and QLC Merger Sub, Inc. (“QLC”)

(collectively, “the Quad Defendants”) answer the Complaint filed by the Antitrust Division of the

United States Department of Justice (the “Division”).

       Quad and LSC Communications, Inc. (“LSC”) together represent less than 10% of the

overall U.S. commercial printing industry.1 This industry is under assault. Between 2010 and

2018, print advertising—a category that includes magazine ads, catalogs, direct mail, and

newspaper inserts—fell from a $55 billion industry to just a $19 billion one, a decline of over 65%.

By 2022, print advertising is expected to fall another 47% to just $10 billion.2 At the same time,



1
  See IBISWorld, Out of Ink: Digital Media Alternatives and Low Demand Continue to Threaten
Industry Revenue (Sept. 2018), at 5 (projecting overall U.S. commercial printing revenue for 2018
to be $75.9 billion). According to the Complaint, Quad had 2018 revenue of approximately $4.2
billion, and LSC had 2018 revenue of approximately $3.8 billion. See Compl. ¶¶ 4-5. However,
these revenues include both companies’ international operations as well as non-printing
operations, like marketing and logistics services. After excluding those revenues, neither Quad
nor LSC represents more than 5% of the overall U.S. commercial printing industry.
2
  eMarketer, U.S. Total Media Ad Spending, by Media (Dec. 17, 2018). These declines do not
include the separately reported category of directory advertisements (e.g., phone book ads), which
digital advertising—a category that includes banner ads on websites as well as advertisements

delivered by social media, mobile phones, and email—has mushroomed from a $26 billion

industry in 2010 to a $111 billion industry in 2018, and is projected to reach $188 billion by 2022.

       The Division’s Complaint reflects serious errors of law, fact, economics, and common

sense. The Division’s Complaint ignores that all but only the very largest of print jobs require less

than a day’s worth of time on a single press, such that a multitude of printers can easily provide

such print services. The Complaint ignores customers’ ability to reduce its purchases of the

specific type of print product and use another print format (e.g., direct mail or retail inserts as

alternatives to catalogs). The Complaint further ignores that any attempt to raise print prices above

competitive levels would only accelerate the movement of customers and products from print

version to an online or digital format. Among other defects, the Complaint fails to acknowledge

that a printing press is a printing press; in other words, the same equipment that is used to print

the pages in a magazine can also be used to print the pages in a catalog, the pages in a trade book,

and the pages in an education book. And the same equipment can also be used to print newspaper

inserts, direct mail, phone books, professional books, children’s books, calendars, and commercial

brochures, along with many other forms of printed products. In fact, Quad prints all of these

products using the same presses that it also uses to print magazines, catalogs, and trade and

education books. Many, many other companies own printing presses that are just as good and

adaptable as Quad’s and LSC’s. The Complaint’s alleged separate and individual markets for




have reportedly fallen from a $12 billion category in 2008 to just $1.5 billion in 2018, and are
projected to be less than $750 million by 2022.


                                                 2
magazines, catalogs, and certain narrow segments of trade and education books3 fail as a matter of

law.

       The Quad Defendants answer the specific allegations in the Complaint as follows. The

Quad Defendants deny each and every allegation of the Complaint except as expressly admitted

or stated below:

               1.      The combination of Quad and LSC—the two most
               significant magazine, catalog, and book printers in the United
               States—threatens to increase prices, reduce quality, and limit
               availability of printed material that millions of Americans rely on to
               receive and disseminate information and ideas. Although printing
               several pages of text is a simple task, many magazines, catalogs, and
               books require complex printing equipment and distribution
               networks. In the United States, Quad and LSC’s printing and
               distribution resources vastly exceed those of other competitors and
               the two serve as the only realistic options for many publishers and
               retailers that rely on these firms’ resources and experience to ensure
               that high-quality products reach consumers in an efficient and
               timely manner. Quad and LSC compete head-to-head on price and
               quality to win customers’ business. By eliminating the “intense
               rivalry” between these two firms, the proposed merger would deny
               their customers the benefits of competition and likely increase the
               price and reduce the availability of products from popular
               magazines to grade school textbooks.

ANSWER:        The Quad Defendants admit that Quad and LSC are both printers of magazines,

catalogs, books, and other products. As such, the Quad Defendants further admit that Quad has

from time to time competed with LSC, among many other competitors, on price and/or quality to

win customers’ business. The Quad Defendants further admit that printing “is a simple task,”

whether it be printing “several pages of text” or printing millions of pages of text or images. The

Quad Defendants deny the remaining allegations of Paragraph 1.


3
  Specifically, the Complaint alleges that the combination of Quad and LSC will lessen competition
for printing services sold to “major U.S. publishers” of these books—a term that is not defined,
but which apparently excludes “small, independent publishers.” See Compl. ¶¶ 22-23. Moreover,
with respect to trade books, the Complaint alleges only that the combination of Quad and LSC will
lessen competition for the printing of “one-color” (i.e., “black and white”) trade books. Id. ¶ 22.


                                                 3
                2.      Competition between Quad and LSC has resulted in better
                prices, greater output, and higher quality for magazine, catalog, and
                book printing in the United States. These two firms are one
                another’s “#1 competitor.” They bid aggressively against each other
                by leveraging their scale and scope, and by undercutting one
                another’s prices. As competition between the two reduced their
                margins, Quad and LSC contemplated a merger that would
                dramatically consolidate the industry. As LSC CEO Tom Quinlan
                remarked to investors mere months before the current deal was
                announced, combining LSC and Quad would eliminate “battle[s]”
                between the two and could help lead to “[p]ricing stability.”

ANSWER: The Quad Defendants admit that they contemplated and agreed upon a proposed

transaction under which QLC, a wholly owned subsidiary of Quad, would merge with LSC. The

Quad Defendants further admit that Quad has from time to time competed with LSC, among many

other competitors, on prices, output, and/or quality to win customers’ business. The Quad

Defendants deny the remaining allegations of Paragraph 2. In particular, the Quad Defendants

deny that LSC’s Chief Executive Officer Thomas Quinlan said to investors that “combining LSC

and Quad would eliminate ‘battle[s]’ between the two and could help lead to ‘[p]ricing stability.’”

In actuality, Mr. Quinlan’s public statement to investors quite adamantly denied that a combination

of Quad and LSC would lead to pricing power. The context of Mr. Quinlan’s statement was LSC’s

earnings call on March 6, 2018. An analyst asked Mr. Quinlan generally: “[W]hen you look at

M&A in the print business, how do you think about antitrust worries and is that looked at on a

vertical-by-vertical basis or how do you think about that?” Mr. Quinlan responded to this question

in relevant part:

        If we get out of control and if we try to have pricing power, what do you think our
        clients do? They will go electronic as we talked about today. They will find other
        means to do things. So when we think about antitrust, I – I don’t want to speak for
        everybody, but I look at it and say okay, who am I impacting? Am I impacting so
        much where I finally have pricing power? I would love for me to have pricing
        stability; that would be huge. Pricing power, I don’t see our industry ever having
        the benefit to have because of technology. A press is a press, it can print anything.




                                                 4
In follow-up to this comment, another analyst asked Mr. Quinlan: “You touched on a little bit

[ago] about pricing power and how there will never be pricing power in this business. One

argument is that a combined LSC and Quad/Graphics would have that pricing power, what’s your

view on that?” In relevant part, Mr. Quinlan’s response to this question was:

       I don’t care if LeBron gets together with Kobe again. I mean, there is not going
       to be – there is alternatives to us, to our industry. . . . If we get out of whack on
       pricing, that will cause people to go . . . . At some point you get to the point where
       you force people to look for other means to go to do things. So that to me is where
       I think about pricing power. Pricing stability, think about 1% to 2% that we battle
       each year, if that goes away, that’s pretty helpful. Well, pricing power for us, I just
       don’t look at it, given our industry, giv[en] technology, what’s out there and what
       can take place in our industry . . . .

In short, the Quad Defendants state that the Complaint’s purported quotation from Mr. Quinlan’s

remarks is incomplete, inaccurate, and unfaithful to what Mr. Quinlan actually said.

               3.      If not enjoined, Quad’s proposed acquisition of LSC would
               bring about “pricing stability” and end the aggressive competition
               that has resulted in lower prices and greater benefits to their
               customers. Quad would control the vast majority of magazine,
               catalog, and book printing in the United States, leaving many of the
               nation’s publishers and retailers with few, if any, other competitive
               options. Accordingly, the proposed acquisition likely would lessen
               competition substantially in the markets for magazine, catalog, and
               trade and education book printing services in the United States in
               violation of Section 7 of the Clayton Act, 15 U.S.C. § 18, and should
               be enjoined.

ANSWER:        The last sentence of Paragraph 3 contains legal conclusions to which no response

is required. To the extent a response is deemed required, the Quad Defendants deny the allegations

in the last sentence of Paragraph 3. The Quad Defendants deny the remaining allegations of

Paragraph 3.

               4.     Quad/Graphics, Inc. is a Wisconsin corporation
               headquartered in Sussex, Wisconsin. It offers a variety of printing
               services, including magazine, catalog, and book printing services, to
               publishers across the country. In 2018, Quad’s revenues were
               approximately $4.2 billion. QLC Merger Sub, Inc. (“QLC”) is a



                                                 5
              Delaware corporation headquartered in Sussex, Wisconsin. It is a
              wholly-owned subsidiary of Quad.

ANSWER:       The Quad Defendants admit the allegations of Paragraph 4.

              5.      LSC Communications, Inc. is a Delaware corporation
              headquartered in Chicago, Illinois. In 2016, it was spun off from
              printing firm R.R. Donnelley. LSC offers a similar set of magazine,
              catalog, and book printing services as Quad. In 2018, LSC’s
              revenues were approximately $3.8 billion.

ANSWER:       The Quad Defendants admit the allegation that LSC offers a “similar” set of

magazine, catalog, and book printing services as Quad, with the caveat that many other printers

offer the same or similar services as well. The Quad Defendants admit the remaining allegations

of Paragraph 5.

              6.     On October 31, 2018, Quad announced that it would, via its
              subsidiary QLC, acquire LSC in an all-stock transaction valued at
              approximately $1.4 billion, including the assumption of debt.

ANSWER:       The Quad Defendants admit the allegations of Paragraph 6, with the caveat that the

market value of the transaction has decreased as—with the continuing decline of the print

industry—the share prices for Quad’s and LSC’s shares have dropped since the announcement of

the deal.

              7.       The printing process plays a crucial role in delivering
              magazine, catalog, and book content to consumers, and many
              publishers establish multi-year contracts with printers to ensure
              high-quality product reaches consumers on time. The process of
              printing, finishing, and distributing publications typically begins
              when the printer receives content from a publisher that it has under
              contract, often with only a narrow window of time for the printer to
              produce and deliver the final product. Based on the order’s
              specifications, including the required print quality and number of
              units, the printer schedules production, determines the optimal type
              of press, and assigns the order to one or more of its printing facilities
              after factoring in available capacity and the best geographic location
              for efficient distribution.




                                                 6
ANSWER:        The Quad Defendants deny the undefined and vague allegation that “many”

publishers establish multi-year contracts with printers. The Quad Defendants further deny the

allegation that the printing process “typically” begins when the printer receives content from a

publisher “that it has under contract.” In actuality, the vast majority of Quad’s (and, on

information and belief, its print competitors’) magazine, catalog, and book customers are

relatively small customers that only buy print services on a transactional, or “spot” basis, as

opposed to doing so with multi-year contracts. Moreover, even the small number of very large

customers that establish multi-year contracts with printers tend to also bid out much of their work

on a non-contractual, spot basis. In addition, the Quad Defendants deny the allegation that

customers “often” have only a narrow window of time to have their product produced and

delivered. To the contrary, customers—particularly book customers—are usually able to plan their

print purchases in advance, and therefore routinely either allow multiple weeks or months for their

products to be printed, or else request that their products be printed “on demand” (which requires

using different equipment than the web offset or rotogravure presses at issue in the Complaint).

The Quad Defendants further deny the allegation that a printer “determines the optimal type of

press” for a particular order, and state to the contrary that the same press equipment is used to print

different kinds and specifications of print products. The Quad Defendants admit the remaining

allegations of Paragraph 7.

               8.      Printing and binding equipment is central to the printing
               process. The printing and binding equipment necessary for
               commercial publication printing is not only costly, but it requires
               large facilities and may take several years to plan for, purchase,
               and install. The type of printing equipment used is largely
               determined by the number of units ordered (the “run”), and the
               required print quality. For shorter runs, publishers may turn to
               printers offering digital presses and sheet-fed offset presses. For
               longer runs, publishers turn to printers offering web offset presses
               and high-quality rotogravure presses. Although Quad and LSC



                                                  7
               provide printing services on digital and sheet-fed offset presses, as
               reflected in the chart below, they control a particularly high
               percentage of web offset presses and all rotogravure presses in the
               United States.




ANSWER:        The Quad Defendants deny the allegations that the printing and binding equipment

necessary for commercial publication printing is “costly,” “requires large facilities,” or “may take

several years to plan for, purchase, and install.” To the contrary, high-quality printing and binding

equipment is readily available for purchase on either a new or used basis, and can be purchased

and installed in a matter of months. The Quad Defendants deny the allegations in the third sentence

of Paragraph 8, and state that factors such as scheduling, availability of free capacity, and the

desired dimensions of the finished product influence the type of printing equipment that is used

for a given print job. The Quad Defendants also deny the undefined allegation that “[f]or longer

runs,” publishers must turn to web offset presses or rotogravure presses; the Quad Defendants do,

however, admit generally that web offset and rotogravure presses have traditionally tended to be

used for longer-run print jobs. The Quad Defendants further deny the allegation that Quad and

LSC “control a particularly high percentage of web offset presses.” The Quad Defendants further


                                                 8
deny that the chart included at the end of Paragraph 8 is accurate, among other reasons, because

(i) there is no such thing as “magazine & catalog presses,” and (ii) the chart excludes at least 140

commercial printers in the United States that also own web offset presses. The Quad Defendants

admit that, to their knowledge, Quad and LSC together own all of the rotogravure presses used for

print products in the United States; this fact, however, is immaterial, because (i) rotogravure

presses are largely used for printing products like newspaper inserts (which are not alleged as a

relevant product market); and (ii) consistent with precedent, the Division has not alleged that

rotogravure printing is a distinct relevant market for antitrust purposes. See generally In re R.R.

Donnelly & Sons Co., 120 F.T.C. 36, 74 (1995) (“‘[H]igh volume publication gravure printing’

. . . is not a relevant market for the purposes of assessing the competitive effects of [an]

acquisition.”). The Quad Defendants admit the remaining allegations of Paragraph 8.

               9.      After the material is printed, the printer also uses binding
               equipment to finish the product in one of a variety of binding styles,
               including hard and soft cover book binding, and saddle stitched or
               perfect bound magazine and catalog binding. Binding and printing
               equipment are often integrated into the same production line.
               Although combining several lines of binding and printing equipment
               requires a large production facility, doing so is critical for timely,
               efficient production.

ANSWER:        The Quad Defendants deny the allegations in the first sentence of Paragraph 9 to

the extent that they suggest that “the printer” necessarily conducts the binding and finishing steps.

The Quad Defendants further deny the allegations in the last sentence of Paragraph 9. To the

contrary, there are a large number of third-party binderies that are readily able to bind printed

pages in a timely and efficient manner. The Quad Defendants admit that binding and printing

equipment are sometimes integrated into the same production line, but state that they do not need

to be, and often are not, so integrated. The Quad Defendants admit the remaining allegations of

Paragraph 9.



                                                 9
               10.     Distribution is the final step in the process that Quad and
               LSC provide their customers. For products that are delivered
               directly to consumers, such as catalogs and magazines, printers offer
               cost-saving postal distribution services. Postage is a significant
               expense that is typically much greater than the cost of printing a
               magazine or catalog itself. Printers can help their customers save on
               these expenses and receive postal discounts by taking over key tasks
               that the U.S. Postal Service (“USPS”) would typically handle,
               including delivering pre-sorted mail—from a broad range of ZIP-
               codes down to the house-by-house order of a mail carrier’s route—
               into the postal system. With sufficient volume and infrastructure,
               printers “co-mail” by bundling and pre-sorting across multiple
               customers to receive larger discounts than those magazines or
               catalogs could achieve independently. Additionally, printers deliver
               magazines and catalogs to central USPS distribution centers, or, for
               even more savings, to the individual post offices from which mail
               carriers leave with their deliveries. Although a few other printers
               offer similar distribution services to Quad and LSC, those smaller
               competitors are less effective and dismissed at times as
               “disorganized losers.” For products that are distributed through
               other channels, such as books, the printer may warehouse the order
               at its own facility for the publisher, or deliver it to a retailer,
               wholesaler, or distribution center.

ANSWER:        The Quad Defendants deny the allegation in the fifth sentence of Paragraph 10 that

co-mailing requires printers to have “sufficient volume and infrastructure.” The Quad Defendants

admit the allegation that “other printers offer similar distribution services to Quad and LSC,” but

deny the allegation that those other competitors “are less effective” than Quad or LSC. To the

contrary, customers often choose to use distribution services offered by other printers and/or by

third-party providers. The Quad Defendants lack information sufficient to admit or deny the

remaining allegations of the seventh sentence of Paragraph 10, and therefore deny these

allegations. The Quad Defendants admit the remaining allegations of Paragraph 10.

               11.     Magazines. Every year, over five billion magazines are
               printed and distributed to consumers through newsstands and
               mailboxes. Because readers and advertisers expect a high-quality
               product, and publishers need efficient delivery at low cost,
               magazines are typically printed on the web offset and rotogravure
               presses that are owned principally by Quad and LSC. Additionally,
               in order to save on costs, many publishers leverage co-mail services


                                                10
               offered by the merging firms that bundle and distribute publications
               directly into the postal system.

ANSWER:        The Quad Defendants deny the allegations in the second sentence of Paragraph 11.4

The Quad Defendants admit that certain customers take advantage of co-mail services offered by

Quad and LSC, as well as by other printers and/or by a third party provider, to save on costs. The

Quad Defendants admit the remaining allegations of Paragraph 11.

               12.     Catalogs. Catalogs are not only a means by which
               consumers can purchase goods, but also effective advertising tools
               to drive consumers to stores or websites after receiving the catalog
               in the mail. Catalogs are such an integral component of some
               businesses’ sales channels that even brief interruptions in catalog
               distribution are met with material order reductions. Increasingly,
               retailers are also employing advanced personalization strategies
               where different versions of the same catalog are printed to cater to
               different customer profiles. Additionally, catalog publishers rely
               heavily on co-mail services offered by printers because nearly all
               are distributed to customers through the postal system.

ANSWER:        The Quad Defendants admit that delays in the in-home delivery of catalogs can

result in order reductions, but lack information sufficient to admit or deny the remaining

allegations of the second sentence of Paragraph 12 and therefore deny these allegations. The Quad

Defendants further admit that certain catalog customers take advantage of co-mail services, and

that the majority of catalogs are distributed to customers through the postal system, but otherwise

deny the allegations in the last sentence of Paragraph 12. The Quad Defendants admit the

remaining allegations of Paragraph 12. In particular, the Quad Defendants admit that catalog

customers are increasingly employing advanced personalization strategies where different

versions of a catalog are customized for particular customers or customer segments or the catalog



4
  For purposes of Paragraphs 11, 12, 13, 20, 21, 22, and 23, the Quad Defendants have not counted
the italicized opening words as “sentences,” nor have the Quad Defendants regarded the italicized
opening words as factual allegations to which a response is required. To the extent that responses
to the italicized opening words are deemed required, the Quad Defendants deny the allegations.


                                                11
customer elects to use a direct mail product instead of a catalog, and state that this trend is driving

catalog printing away from the presses traditionally used for longer-run print jobs and instead

driving it towards digital presses. The Quad Defendants therefore state that this trend allows even

easier expansion by other printers and significantly increases the already intense competition

facing Quad.

                     Books. Book printing is another category in which Quad and
               LSC have a particularly strong presence. The broad category of
               general interest fiction and non-fiction black-and-white books that
               are typically found in bookstores are called “one-color trade books.”
               These include a wide variety of books, from mystery novels to
               bestselling biographies. Quad and LSC also compete closely for
               printing “education books.” Education books include both black-
               and-white and color books for K-12 and university students.
               Frequently both education and one-color trade books require long
               print runs, making the web offset presses owned by Defendants the
               most practical, cost-effective options in many cases. For many
               education and one-color trade books, overseas printers are not
               realistic alternatives to domestic trade and education book printers
               because of the need for quick turnarounds on print orders.
               Transportation expenses associated with shipping bulky printed
               materials may also outweigh any cost savings associated with
               overseas printing facilities.

ANSWER:        The Quad Defendants admit the allegations of the second, third, and fifth sentences

of Paragraph 13. The Quad Defendants further admit that both Quad and LSC, along with a

number of other printers, compete for the sale of book printing. The Quad Defendants deny the

remaining allegations of Paragraph 13.

                    Publishers and their customers will continue to demand
               printed magazines, catalogs, and books in the future. A digital-only
               platform is not an effective substitute to print for many publishers
               and publications because consumers do not all want to consume
               magazines, catalogs, and books exclusively in digital formats, even
               though digital versions of some magazines, catalogs, and books are
               available and some publishers have chosen a digital-only format for
               some publications. Notably, the demand for book printing is actually
               increasing, contrary to industry expectations a few years ago that
               electronic books would largely supplant printed books. Because



                                                  12
               large consumer segments will continue to demand printed
               publications into the foreseeable future, publishers will continue to
               produce physical magazines, catalogs, and books.

ANSWER:        The Quad Defendants admit that certain customers will continue to purchase

printed magazines catalogs, and books in the future; however, the Quad Defendants incorporate

by reference their response to Paragraph 12 to state that print products like magazines and catalogs

are becoming shorter, less frequent, and more personalized than ever before. As print runs become

shorter, they require less press time and smaller amounts of the already-available, significant,

excess capacity. The Quad Defendants lack information sufficient to admit or deny the remaining

allegations of the third sentence of Paragraph 14, and therefore deny these allegations. The Quad

Defendants deny the remaining allegations of Paragraph 14.

                    Quad and LSC dominate the magazine, catalog, and book
               printing services markets, and each views the other as its primary,
               and often only, competitor. Publishers routinely play these two firms
               off the other to receive better prices, quality, and innovative
               offerings, resulting in rounds of fierce competition to secure multi-
               year printing contracts. The intensity of competition has concerned
               many at Quad, including one senior executive who remarked,
               “We’ve been in a price war with them for some time. Don’t see that
               changing.”

ANSWER:        The Quad Defendants admit that Quad has from time to time competed with LSC,

among many other competitors, on price, quality, and/or innovation to win customers’ business,

including from the small number of very large customers that choose to negotiate “multi-year

printing contracts.” The Quad Defendants further admit that the Complaint purports to quote an

unspecified document for the proposition that Quad and LSC were in a “price war,” but deny any

characterization thereof. In particular, the Quad Defendants state: (i) that the document in

question was not prepared by a “senior executive” of Quad as alleged in the Complaint; (ii) that

the document pertains in large part to retail inserts (which is a business that LSC largely sold off

in 2018), and does not pertain in any way to books; and (iii) that when asked about the document


                                                 13
in a deposition, the document’s author testified that “we’ve been in a price war – since we’re

using that term – in our industry with every competitor, not just LSC. We just happened in this

exchange to be talking about an LSC and Quad comparison, but that phenomenon, that situation

was not exclusive to us against LSC, is not.” The Quad Defendants deny the remaining allegations

of Paragraph 15.

                   Quad is LSC’s “main competitor” in magazine printing
               services and, with “Quad and [LSC] control[ing] more than half of
               all publication printing” for magazines, the two frequently duel
               over accounts. In one such episode, LSC tried to win a magazine
               account away from incumbent Quad. On hearing of the potential
               loss to LSC, Quad’s CEO responded personally by dropping
               Quad’s price 25%. When the publisher returned to LSC and
               described the “Godfather deal” the Quad CEO had offered, LSC
               responded with even better terms, continuing a cycle of improved
               bids that resulted in around $6.5 million in immediate benefits to
               the publisher. Because of the strong LSC response to Quad’s offer,
               the publisher moved the account to LSC. Competition like this has
               prompted many, including LSC’s magazine head, to avoid any
               negative changes to customer accounts, such as altering freight or
               co-mail arrangements, out of fear of the customer going back into
               the market and LSC “get[ing] into a blood bath with Quad.”

ANSWER:        The Quad Defendants deny the allegation that LSC is Quad’s “main competitor.”

In fact, when specifically asked during a deposition whether “LSC is Quad’s main competitor in

the printing and distribution of magazines,” Quad’s Chief Executive Officer Mr. Joel Quadracci

only stated that LSC is “one of our competitors.” Moreover, Mr. Quadracci specifically testified

that Quad’s “main competition,” at least for catalog customers, “is digital.” The Quad

Defendants admit that the Complaint purports to quote an unspecified document about “Quad and

[LSC] control[ing] more than half of all publication printing” (alterations in the Complaint), but

deny any characterization thereof. In particular, the Quad Defendants state that this document

was prepared in March 2016, and thus refers to LSC’s predecessor company R.R. Donnelley. In

October 2016, R.R. Donnelley split up into three different companies, one of which is LSC. Since



                                                14
that time, LSC’s stock price has dropped by nearly 90%, and LSC has closed or sold more than

half a dozen plants. Meanwhile, the magazine industry has changed considerably since March

2016, with major titles like Redbook, ESPN the Magazine, and Glamour ceasing print editions

and instead going “digital only,” and with virtually all other major publications either reducing

page counts, frequencies, and/or circulations. The Quad Defendants therefore deny the accuracy

of the Division’s quotation, modification, and characterization of the document. The Quad

Defendants admit that the Complaint purports to reference other unspecified events and to quote

from other unspecified documents of LSC’s, the truth of which the Quad Defendants lack

information sufficient to admit or deny; the Quad Defendants therefore deny these allegations.

The Quad Defendants deny the remaining allegations of Paragraph 16.

                      Catalog printing services is a “two-horse race between LSC
               and Quad,” with the two firms holding a combined 69% share of the
               market according to a Quad Board of Directors deck. Much like
               magazines, customers frequently play the two off one another for
               better contract terms. For example, Quad had been the incumbent
               for one catalog publisher for over twenty years. After multiple
               rounds of improving bids, however, LSC won the business with a
               superior offer that included a $1.4 million signing bonus. On
               informing Quad of its disappointment with the loss, the customer
               added that it was nevertheless “pleased with the outcome from a
               pricing standpoint.” In another episode, after learning of an LSC
               offer that was “concerning on multiple levels,” Quad’s CEO
               proposed a “massive signing bonus” to keep a major customer.
               When the final offers were weighed, the customer informed Quad
               that LSC had won. Given the intensity of the competition,
               however, rather than accepting the loss Quad’s CEO offered to
               improve the package and double the signing bonus to $10 million.
               Ultimately, LSC won the battle and secured what LSC’s head
               described as “a great win.” The cost of these competitive catalog
               episodes is not lost on Quad and LSC. On hearing of the merger,
               for example, one Quad executive reflected on a recent account
               battle between Quad and LSC and remarked, “I admit, in the case
               of [a large customer] I’m taking significant satisfaction in the news
               . . . . I’m sure it’s a bitter pill to swallow for them including one
               source for gravure moving forward.”




                                                15
ANSWER:        The Quad Defendants deny the allegation that catalog printing services are a “two-

horse race” between LSC and Quad. The Quad Defendants admit that the Complaint purports to

reference an unspecified presentation to the Quad Board of Directors, but deny any

characterization thereof. In particular, the Quad Defendants state that the document the Complaint

cites was prepared in July 2016, and refers to LSC’s predecessor company R.R. Donnelley. The

Quad Defendants thus incorporate by reference their response to Paragraph 16, and deny the

accuracy of the Division’s characterization of the document. The Quad Defendants also admit

that the Complaint purports to quote an unspecified comment from an unnamed “Quad executive,”

but deny any characterization thereof. Among other things, the Quad Defendants state that the

comment the Division has cited was not, in fact, made by a Quad “executive” as alleged in the

Complaint. The Quad Defendants deny the allegation of “intensity” of competition, but otherwise

admit the allegations of the eighth sentence of Paragraph 17. The Quad Defendants admit the

allegations of the third, fifth, sixth, and seventh sentences of Paragraph 17, and deny the

allegations of the first, second, and tenth sentences of Paragraph 17. The Quad Defendants lack

information sufficient to admit or deny the remaining allegations of Paragraph 17, and therefore

deny these allegations.

                    Quad and LSC are also aggressive competitors and key rivals
               in book printing. As Quad executives explained in an internal
               presentation, “we are the only printer other than LSC that can offer
               the largest Publishers a complete solution.” This structure has
               resulted in substantial head-to-head competition between the two
               firms. For example, in one round of bidding for a major book
               publisher, four firms initially bid, but the publisher shortlisted Quad
               and LSC as the only bidders capable of handling the account. Quad
               came into the bid with an aggressive offer, alarming many at LSC.
               As one executive described it, “Quad is on fire, promising
               everything.” As bidding intensified, the LSC executive exclaimed
               that bidding for the publisher is “the battleground. It’s Gettysburg.
               We must win.” When Quad submitted its final offer that would save
               the publisher $37 million over its current arrangement, however, it



                                                 16
               won the account. Quad and LSC executives have lamented the ease
               with which publishers play the two firms off one another,
               commenting in one such instance that a publisher was “exploiting
               the fact that LSC [and] Quad[’s] CEO’s want to beat each other into
               oblivion.” Episodes like these demonstrate why LSC’s CEO told
               investors that a merger with Quad could achieve “pricing stability”
               and eliminate such “battle[s]” between the companies.

ANSWER:        The Quad Defendants deny the allegation that Quad is “the only printer other than

LSC that can offer the largest Publishers a complete solution.” The Quad Defendants further deny

the allegation that “Quad executives explained [this statement] in an internal presentation.” To

the contrary, the Quad Defendants state that the document the Division has cited5 was an early

draft of a presentation from 2016. The statement that the Complaint quotes was not accurate when

it was put into the early draft. The statement was therefore removed before the presentation was

finalized for submission to the Board. The Quad Defendants note that the very same page of the

early draft presentation that is quoted in the Complaint also includes comments (which were also

removed in the final version of the presentation) that “Competition in the Book space remains

fierce but fragmented” and that “Amazon [is] in the clear leadership position” with R.R.

Donnelley. The Quad Defendants thus incorporate by reference their response to Paragraph 16,

and deny the accuracy of the Division’s characterization of the document and, furthermore, deny

that the comment was even accurate in 2016. The Quad Defendants deny the allegations of the

first, second, third, and last (tenth) sentences of Paragraph 18. As to the tenth/last sentence of

Paragraph 18, the Quad Defendants incorporate their response to Paragraph 2. The Quad


5
  Although the Division does not identify the source of the alleged statement, on information and
belief the Quad Defendants state that they understand the statement to have come from a draft
strategic plan that Quad has previously provided to the Division, among other instances, Bates
numbered as QUAD-2Re-02288282. That document is a very early draft of a presentation which
was never provided to Quad’s Board of Directors; the cited document was prepared on May 23,
2016 (eight weeks before the actual presentation was given to the Board on July 18, 2016). This
early draft was sent as an attachment to an email that included an explanatory note: “This is the
basic format we were going to use. Still a lot of work to do.”


                                                17
Defendants lack information sufficient to admit or deny the remaining allegations of Paragraph

18, and therefore deny these allegations.

                      Overall, publishers and consumers have benefitted from the
                 lower prices and quality improvements that have resulted from the
                 intense head-to-head competition between Quad and LSC for
                 printing services. Quad’s proposed acquisition of LSC would
                 eliminate that competition.

ANSWER:          The Quad Defendants admit that Quad has from time to time competed with LSC,

among many other competitors, on price and/or quality to win customers’ business. The Quad

Defendants further admit that LSC would cease to be a competitor to Quad upon Quad’s

acquisition of LSC. The Quad Defendants deny the remaining allegations of Paragraph 19.

                      Magazine Printing Services. Printing services sold to U.S.
                 publishers of magazines distributed in the U.S. constitute a relevant
                 antitrust market and line of commerce under Section 7 of the
                 Clayton Act. Printing services include the printing, binding, and
                 distribution of magazines. A hypothetical monopolist of magazine
                 printing services sold to U.S. publishers could profitably increase
                 prices by at least a small but significant and non-transitory amount.

ANSWER:          The allegations of Paragraph 20 contain legal conclusions to which no response is

required. To the extent a response is deemed required, the Quad Defendants deny the allegations

in Paragraph 20. Among other things, the market definition alleged in Paragraph 20 fails to

account for the fact that printers of products like catalogs, trade books, education books, direct

mail, retail inserts, directories, brochures, calendars, professional books, and children’s books can

readily shift their equipment to produce magazines. The market definition alleged in Paragraph

20 also fails to account for the continuing switch by magazines from a print format to a digital or

online format.

                      Catalog Printing Services. Printing services sold to U.S.
                 publishers of catalogs distributed in the U.S. constitute a relevant
                 antitrust market and line of commerce under Section 7 of the Clayton
                 Act. Printing services include the printing, binding, and distribution
                 of catalogs. A hypothetical monopolist of catalog printing services


                                                  18
               sold to U.S. publishers could profitably increase prices by at least a
               small but significant and non-transitory amount.

ANSWER:        The allegations of Paragraph 21 contain legal conclusions to which no response is

required. To the extent a response is deemed required, the Quad Defendants deny the allegations

in Paragraph 21. Among other things, the market definition alleged in Paragraph 21 fails to

account for the fact that printers of products like magazines, trade books, education books, direct

mail, retail inserts, directories, brochures, calendars, professional books, and children’s books can

readily shift their equipment to produce catalogs. The market definition alleged in Paragraph 21

also fails to account for catalog print customers’ focus on return on investment and their selection

between a variety of channels (including catalog, direct mail and retail inserts as well as digital

options) to sell products. An increase in the price of print services for catalogs would cause the

price hike to prove unprofitable as these customers could switch some part of their catalog print

spend to one of these alternatives. Customers have acknowledged that they have the ability to

move much of their marketing dollars from catalogs to digital or other advertising channels if

Quad attempted to increase catalog prices.

                    One-Color Trade Book Printing Services. Printing services
               sold to major U.S. publishers of one-color trade books distributed in
               the U.S. constitute a relevant antitrust market and line of commerce
               under Section 7 of the Clayton Act. One-color trade books include
               fiction and non-fiction general interest books printed in black and
               white. Printing services include the printing and binding of such
               books. Major trade book publishers that require capacity to print in
               high-volume print runs have different needs than small, independent
               publishers with limited sales. A hypothetical monopolist of one-
               color trade book printing services sold to major U.S. publishers
               could profitably increase prices by at least a small but significant
               and non-transitory amount.

ANSWER:        The allegations of Paragraph 22 contain legal conclusions to which no response is

required. To the extent a response is deemed required, the Quad Defendants deny the allegations

in Paragraph 22. Among other things, the market definition alleged in Paragraph 22 fails to


                                                 19
account for the fact that printers of products like magazines, catalogs, multi-color trade books,

education books, direct mail, retail inserts, directories, brochures, calendars, professional books,

and children’s books can readily shift their equipment to produce one-color trade books. The

market definition alleged in Paragraph 22 is also improperly limited to services sold to “major

U.S. publishers,” which is a false and gerrymandered market definition that would exclude the

vast majority of Quad’s book customers from the Court’s analysis. See generally Menasha Corp.

v. News America Marketing In-Store, Inc., 354 F.3d 661, 665 (7th Cir 2004) (“Attributes of

shoppers do not identify markets.”).

                    Education Book Printing Services. Printing services sold to
               major U.S. publishers of education books distributed in the U.S.
               constitute a relevant antitrust market and line of commerce under
               Section 7 of the Clayton Act. Education books include K-12 and
               college textbooks and workbooks printed in either black and white
               or color. Printing services include the printing and binding of such
               books. Major education book publishers that require high-volume
               print runs have different needs than small, independent publishers
               with limited sales. A hypothetical monopolist of education book
               printing services sold to major U.S. publishers could profitably
               increase prices by at least a small but significant and non-transitory
               amount.

ANSWER:        The allegations of Paragraph 23 contain legal conclusions to which no response is

required. To the extent a response is deemed required, the Quad Defendants deny the allegations

in Paragraph 23. Among other things, the market definition alleged in Paragraph 23 fails to

account for the fact that printers of products like magazines, catalogs, trade books, direct mail,

retail inserts, directories, brochures, calendars, professional books, and children’s books can

readily shift their equipment to produce education books. The market definition alleged in

Paragraph 23 is also improperly limited to services sold to “major U.S. publishers,” which is a

false and gerrymandered market definition that would exclude the vast majority of Quad’s book

customers from the Court’s analysis. See generally Menasha Corp. v. News America Marketing



                                                 20
In-Store, Inc., 354 F.3d 661, 665 (7th Cir 2004) (“Attributes of shoppers do not identify

markets.”). The market definition alleged in Paragraph 23 also fails to account for the trend to

use softcover books and electronic books to reduce the costs of hardcover textbooks.

                   No reasonably interchangeable substitutes exist for
              magazine, catalog, education, or one-color trade book printing
              services. Customers would not sufficiently shift to digital platforms
              to make a small but significant non-transitory increase in the price of
              printing services unprofitable. Demand for digital or printed content
              is driven by the consumer and reflects the needs of the publisher and
              advertisers in those publications. Significant substitution between
              those two very different media would not occur in response to a
              small change in relative prices. As large customer segments
              continue to demand printed magazines, catalogs, and books,
              publishers must contract with printers to print such content.

ANSWER:       The Quad Defendants deny the allegations of Paragraph 24.

                   The proposed acquisition would eliminate competition
              between Quad and LSC and significantly increase concentration in
              already concentrated markets. The proposed acquisition likely
              would lead Quad to, among other things, reduce printing capacity,
              reduce printing quality, and raise the prices of its printing services
              above those that would prevail absent the transaction. It would
              combine the two largest providers of magazine, catalog, and book
              printing services and prevent publishers from pitting Quad and
              LSC against each other in negotiations, raising publishers’ costs.
              The proposed acquisition also likely would enable the merged firm
              to reduce capacity, limiting the availability or delaying the
              production of magazines, catalogs, and books.

ANSWER:       The Quad Defendants deny the allegations of Paragraph 25.

                   The proposed acquisition would result in a single firm with
              a significant share of each of the relevant markets. Although there
              are competitors to Quad and LSC in the relevant markets, they lack
              significant capacity, capabilities, and scale necessary to service
              many accounts. For example, LSC dismissed the next largest
              catalog printer (behind Quad and LSC itself) as a niche firm that
              merely “lives off our scraps.” Similarly, in book printing, when
              LSC sales staff learned that one of the next largest printers might
              bid on a major account, they described that competitor as a “band of
              bandits” and concluded, “it’s all about [Q]uad, nobody else.”




                                                21
ANSWER:        The Quad Defendants admit that there are competitors to Quad and LSC for each

of the alleged relevant markets. The Quad Defendants admit that the Complaint purports to

reference other unspecified events and to quote from other unspecified documents of LSC’s, the

truth of which the Quad Defendants lack information sufficient to admit or deny; the Quad

Defendants therefore deny these allegations.         The Quad Defendants deny the remaining

allegations of Paragraph 26.

                     The proposed combination of Quad and LSC creates a
               presumption that the acquisition likely substantially lessens
               competition. The Supreme Court has held that mergers that
               significantly increase concentration in already concentrated markets
               are presumptively anticompetitive and therefore presumptively
               unlawful. To measure market concentration, courts often use the
               Herfindahl-Hirschman Index (“HHI”). HHIs range from 0 in
               markets with no concentration to 10,000 in markets where one firm
               has 100 percent market share. Courts have found that mergers that
               increase the HHI by more than 200 and result in an HHI above 2,500
               in any market are presumed to be anticompetitive. Here, these
               criteria are met for each of the relevant markets. Quad’s acquisition
               of LSC is therefore presumptively anticompetitive.

ANSWER:        The allegations of Paragraph 27 contain legal conclusions to which no response is

required. To the extent a response is deemed required, the Quad Defendants deny the allegations

in Paragraph 27 and further note that the Division fails to specify what the Division believes are

the amount of increases and the post-merger HHI values in the markets alleged.

                    The proposed acquisition would likely result in higher prices
               in the relevant markets than would exist absent the transaction.
               Printing services are critical for magazine, catalog, and book
               publishers, which resist substituting away from printing as large
               segments of readers and consumers demand such products. Quad
               and LSC frequently compete head to head for accounts, and engage
               in multiple rounds of bidding in which they repeatedly lower prices
               in response to the other. Moreover, because of the scale and the
               scope of their services, Quad and LSC are often the only two firms
               providing cost-effective printing services to many publishers. The
               combination of Defendants’ superior scale, efficient high-volume
               equipment, and cost-saving co-mail distribution, results in the two



                                                22
               firms being the only realistic option for many publishers. The
               transaction would likely leave many of those publishers facing a
               single firm with the incentive and ability to increase the prices of its
               printing services.

ANSWER:        The Quad Defendants admit that Quad has from time to time competed with LSC,

among many other competitors, on price to win customers’ business. The Quad Defendants deny

the remaining allegations of Paragraph 28 and affirmatively state that that any post-transaction

effort by Quad to raise prices would result in work moving to other printers and to digital channels.

                     The proposed acquisition is likely to reduce the quality of
               printing services, as well as innovation in the relevant markets.
               During negotiations, Quad and LSC offer better terms including
               improved delivery dates and printing schedules, printing at certain
               facilities on better equipment, or commitments to invest in
               equipment to handle publishers’ specifications. In addition, during
               the execution of contracts, customers dissatisfied with the quality
               of printing services from Quad and LSC have threatened to switch
               their business from one to the other to enforce quality standards in
               their printing contracts. Absent the competitive threat that LSC
               serves, post-merger Quad would no longer have the incentive to
               make such quality commitments.

ANSWER:        The Quad Defendants admit that Quad has from time to time competed with LSC,

among many other competitors, on terms, facilities, and/or quality to win customers’ business.

The Quad Defendants deny the remaining allegations of Paragraph 29.

                    Defendants also have plans to reduce the merged firm’s
               printing capacity by closing printing facilities around the country.
               As the printing industry has consolidated in recent years, printing
               capacity has been taken offline, leading to capacity shortages for
               publishers during peak times of the year. In bidding episodes, Quad
               and LSC have offered to make investments in additional equipment
               to assuage concerns about capacity and win the bid. The capacity
               reductions that would result from the transaction would exacerbate
               existing capacity issues in parts of the market. Although small
               competitors have the capacity to take on limited volume, this would
               not be sufficient to counteract a price increase by the merged firm.

ANSWER:        The Quad Defendants admit that, as more and more print customers have shifted

to digital channels, Quad and LSC both have significant excess capacity; Quad therefore plans to


                                                 23
use the acquisition of LSC to effect the orderly reduction of excess capacity in a way that

(i) achieves more cost savings for customers than the two companies could achieve on their own;

(ii) minimizes the burdens imposed on customers; and (iii) ensures that the best and most efficient

capacity remains in operation after closing. The Quad Defendants further admit that certain

customers can and do use the promise of multi-year contracts to sponsor entry or expansion by

competing printers. Quad (and, on information and belief, other competing printers) have from

time to time offered to make investments in additional equipment in return for the customer

providing a multi-year contract. The Quad Defendants lack information sufficient to admit or

deny the remaining allegations of the third sentence of Paragraph 30, and therefore deny these

allegations. The Quad Defendants also admit, on information and belief, that competing printers

currently have excess capacity as well, and that this excess capacity in the industry will not only

continue to exist after the transaction closes but will only grow as demand for printed products

continues to decline. The Quad Defendants deny the remaining allegations of Paragraph 30.

                   Overall, head-to-head competition between Quad and LSC
               has spurred quality improvements and lower prices for magazine,
               catalog, and book printing services. The proposed acquisition
               would eliminate this important competitive pressure and allow Quad
               to limit capacity, reduce quality, and increase price of printing
               without the constraints of significant market competition.

ANSWER:        The Quad Defendants admit that Quad has from time to time competed with LSC,

among many other competitors, on price and/or quality to win customers’ business. The Quad

Defendants deny the remaining allegations of Paragraph 31.

                    Barriers to economically meaningful entry or expansion in
               the magazine, catalog, and education and one-color trade book
               printing services markets are high, and thus new entry or expansion
               by existing competitors is unlikely to prevent or counteract the
               proposed acquisition’s likely anticompetitive effects. Quad and
               LSC have built rival networks of printing facilities across the
               country that they each integrate into sophisticated distribution



                                                24
                systems. Building a new printing facility, or even introducing new
                printing equipment to an existing facility, can take years to
                complete. Other firms seeking to enter the market or expand would
                need to spend a significant amount of time and money to acquire
                expensive printing equipment from one of a limited number of
                remaining sources for such equipment, build new facilities and
                accompanying infrastructure, and hire skilled workers from a
                limited employment pool. Even after taking on this costly and time-
                consuming investment, without the scale of orders needed to operate
                efficiently, the firm would not be able offer the same cost-effective
                postal distribution and other solutions as Quad and LSC do today.

ANSWER:         The Quad Defendants deny the allegations of Paragraph 32.

                     Although Defendants allege that the proposed acquisition
                will generate synergies by combining the operations of the two
                largest printers in the country, those may actually harm competition
                by reducing available capacity, most are unlikely to be passed
                through to customers, and collectively they are far outweighed by
                the proposed acquisition’s likely anticompetitive effects.

ANSWER:         The Quad Defendants admit that the proposed acquisition will generate substantial

synergies, efficiencies, and other benefits that will allow the combined firm to lower the overall

cost of printing magazines, catalogs, books, and other products, while at the same time creating

quality and time-saving improvements for customers and end-consumers. The Quad Defendants

further state that many customers have expressed their support for the proposed acquisition, and

that in each of Quad’s prior print acquisitions Quad’s customers realized significant savings from

Quad’s integration and synergy efforts. The Quad Defendants deny the remaining allegations of

Paragraph 33.

                     The United States brings this action under Section 15 of the
                Clayton Act, 15 U.S.C. § 25, to prevent and restrain the Defendants
                from violating Section 7 of the Clayton Act, 15 U.S.C. § 18. This
                Court has subject matter jurisdiction over this action under Section
                15 of the Clayton Act, 15 U.S.C. § 25.

ANSWER:         The Quad Defendants admit that the Division purports to bring this action under

Section 15 of the Clayton Act, 15 U.S.C. § 25, and that the Division alleges a violation of Section



                                                 25
7 of the Clayton Act, 15 U.S.C. § 18. The Quad Defendants do not contest that this Court has

subject-matter jurisdiction over this action. The Quad Defendants deny that the Transaction

would violate Section 7 of the Clayton Act.

                   Defendants Quad and LSC are engaged in interstate
              commerce and in activities substantially affecting interstate
              commerce. Quad and LSC sell magazine, catalog, and book printing
              services throughout the United States. They are engaged in a
              regular, continuous, and substantial flow of interstate commerce,
              and their printing services sales have had a substantial effect on
              interstate commerce.

ANSWER:       The Quad Defendants admit the allegations of Paragraph 35.

                   This Court has personal jurisdiction over each Defendant.
              Both Quad and LSC are corporations that transact business within
              this district through, among other things, their sales of printing
              services.

ANSWER:       For purposes of this case only, the Quad Defendants do not contest the allegations

of Paragraph 36.

                  Venue is proper in this district under Section 12 of the
              Clayton Act, 15 U.S.C. § 22.

ANSWER:       For purposes of this case only, the Quad Defendants do not contest the allegations

of Paragraph 37.

                   If allowed to proceed, Quad’s proposed acquisition of LSC
              would likely lessen competition substantially in the markets for
              magazine, catalog, one-color trade book, and education book
              printing services in the United States in violation of Section 7 of the
              Clayton Act, 15 U.S.C. § 18.

ANSWER:       The Quad Defendants deny the allegations of Paragraph 38.

                   Among other things, the transaction would:

              (a)    eliminate significant head-to-head competition between
              Quad and LSC in the markets for magazine, catalog, and education
              and one-color trade book printing services;




                                                26
               (b)    likely cause prices of magazine, catalog, and education and
               one-color trade book printing services to be higher than they would
               be otherwise;
               (c)    likely cause the quality of magazine, catalog, and education
               and one-color trade book printing services to decrease; and
               (d)    likely reduce capacity for and output of printed magazines,
               catalogs, and education and one-color trade books.

ANSWER:        The Quad Defendants deny the allegations of Paragraph 39.

                    The United States requests:
               (a)     that Quad’s proposed acquisition of LSC be adjudged to
               violate Section 7 of the Clayton Act, 15 U.S.C. § 18;
               (b)     that the Defendants be permanently enjoined and restrained
               from carrying out the proposed acquisition of LSC by Quad or any
               other transaction that would combine the two companies;
               (c)     that the United States be awarded costs of this action; and
               (d)    that the United States be awarded such other relief as the
               Court may deem just and proper.

ANSWER:        The allegations of Paragraph 40 do not contain factual allegations to which a

response is required. To the extent a response is deemed required, the Quad Defendants admit

that the Division requests the relief described in Paragraph 40, but deny that Quad’s proposed

acquisition of LSC violates Section 7 of the Clayton Act, 15 U.S.C. § 18, or that the Division is

entitled to any relief whatsoever.


                                     AFFIRMATIVE DEFENSES

       The Quad Defendants set forth below their affirmative defenses. By setting forth these

affirmative defenses, the Quad Defendants do not assume the burden of proving any fact, issue, or

element of a cause of action where such burden properly belongs to the Division.

       1.       The Complaint fails to state a claim upon which relief can be granted. Among

other things, the Complaint fails to properly define any relevant markets as a matter of well-settled



                                                 27
law, because (i) it fails to account for other substitute products to which customers would turn in

response to any attempt by Quad to price above competitive levels (e.g., other print products,

digital/online channels), and (ii) it fails to account for the fact that printers of products like direct

mail, retail inserts, directories, brochures, calendars, multi-color trade books, professional books,

and children’s books can readily shift the exact same equipment that they use to print these

products to instead print magazines, catalogs, one-color trade books, or education books. As Mr.

Quinlan actually said in the same earnings call that the Division repeatedly, but incorrectly, cites

in the Complaint: “A press is a press, it can print anything.” See Answer ¶ 2. See generally

Menasha Corp. v. News America Marketing In-Store, Inc., 354 F.3d 661, 665 (7th Cir 2004)

(“Suppose that a well-conducted survey shows that vanilla is people’s favorite flavor of ice cream,

and by a large margin. It would not follow that vanilla ice cream is a separate market, because if

its price rises any other ice cream producer could make more vanilla and less chocolate or

pistachio.”); Blue Cross & Blue Shield United of Wisconsin v. Marshfield Clinic, 65 F.3d 1406,

1410 (7th Cir. 1995) (“[T]he definition of a market depends on substitutability on the supply side

as well as on the demand side. Even if two products are completely different from the consumer’s

standpoint, if they are made by the same producers an increase in the price of one that is not cost-

justified will induce producers to shift production from the other product to this one in order to

increase their profits by selling at a supracompetitive price.”).

        2.       There is substantial excess capacity and low barriers to entry and expansion in the

printing industry, such that customers and/or competitors would be readily able to defeat any

attempt post-transaction to raise prices, reduce output, or otherwise lessen competition.

        3.       The vast majority of Quad’s customers are relatively small publishers and

marketers that can readily shift to any of a number of competing printers. The Complaint thus




                                                   28
only alleges that Quad’s proposed acquisition of LSC might affect competition for Quad and

LSC’s very largest customers, namely the small number of “major” customers that obtain “multi-

year contracts” through multiple rounds of protracted negotiations. See generally Compl. ¶¶ 7, 15,

17-18, 22-23, 26, 29. However, this small number of “major” customers are readily able and

incentivized to protect themselves, among other ways, by sponsoring (or threatening to sponsor)

competitors’ entry or expansion; by integrating (or threatening to integrate) vertically; and/or by

moving (or threatening to move) all or part of their print work to other print formats or to

alternative channels like digital formats.

       4.       The Complaint assumes that competition in the past between Quad and LSC (and

between Quad and LSC’s predecessor company R.R. Donnelly) is indicative of competition today

and in the future. In actuality, however, as larger and larger volumes of printed products move to

digital channels, Quad and LSC are currently, and in the future will increasingly become, weaker

competitors than they have been in the past. See generally Lektro-Vend Corp. v. Vendo Co., 660

F.2d 255, 277 n.22 (7th Cir. 1981) (“the financial weakness of the acquired firm may be a relevant

factor in some cases” (quotation and alteration omitted)).

       5.       Quad’s proposed acquisition of LSC will create substantial synergies, efficiencies,

and other benefits that will allow the combined firm to lower the overall cost of printing magazines,

catalogs, books, and other products, while at the same time creating quality and time-saving

improvements for customers and end-consumers. These synergies, efficiencies, and other benefits

are pro-competitive, and the proposed acquisition therefore will benefit customers and end-

consumers by increasing competition not only between the combined company and other

commercial printers, but also between print products and digital alternatives. In view of these




                                                 29
synergies, efficiencies, and other benefits, many customers have already expressed their support

for the proposed acquisition.

       6.       The injunctive relief sought in the Complaint is contrary to the public interest and,

in fact, enjoining the Transaction is likely to result in the separate companies having higher cost

structures, less flexible capacity, and less ability to invest in innovation than would result from the

integration of the two companies and the synergies realized as a result.

       7.       Alternatively, should the Court find that any aspect of Quad’s proposed acquisition

of LSC violates Section 7 of the Clayton Act, 15 U.S.C. § 18, then the Court should not enjoin the

proposed acquisition, but instead should allow the proposed transaction to close, subject to the

divestiture package that the Quad Defendants have proposed to the Division.



              RESERVATION OF RIGHTS TO ASSERT ADDITIONAL DEFENSES

       The Quad Defendants have not knowingly or intentionally waived any applicable defenses,

and they reserve the right to assert and rely upon other applicable defenses that may become

available or apparent during discovery in this matter. The Quad Defendants therefore reserve the

right to seek to amend this Answer and/or Affirmative Defenses.

 Dated: July 17, 2019                        Respectfully submitted,


                                             /s/ James T. McKeown
                                             James T. McKeown
                                             Andrew J. Wronski
                                             Alyssa S. Markenson
                                             Max S. Meckstroth
                                             FOLEY & LARDNER LLP
                                             777 East Wisconsin Avenue
                                             Milwaukee, WI 53202-5306
                                             Telephone: 414.271.2400
                                             Facsimile: 414.297.4900
                                             jmckeown@foley.com



                                                  30
awronski@foley.com
amarkenson@foley.com
mmeckstroth@foley.com

Joanne Molinaro (ARDC #6283350)
FOLEY & LARDNER LLP
321 North Clark Street, Suite 2800
Chicago, IL 60654-5313
Telephone: 312.832.4500
Facsimile: 312.832.4700
jmolinaro@foley.com

Benjamin R. Dryden
Jesse L. Beringer
FOLEY & LARDNER LLP
Washington Harbour
3000 K Street, N.W., Suite 600
Washington, D.C. 20007-5109
Telephone: 202-672.5300
Facsimile: 202.672.5399
bdryden@foley.com
jberinger@foley.com

Attorneys for Defendants Quad/Graphics, Inc. and
QLC Merger Sub, Inc.




    31
                                   PROOF OF SERVICE

       I, James T. McKeown, an attorney, hereby certify that on July 17, 2019, I caused the

foregoing QUAD/GRAPHICS, INC. AND QLC MERGER SUB, INC.’S ANSWER TO

COMPLAINT to be served on counsel of record via the Court’s Electronic Case Filing system.


                                               /s/ James T. McKeown
                                               James T. McKeown




                                              32
